DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 11/24/2021 amended claim 1, 14 and cancelled claims 6 and 12.  Claims 1-5, 7-11, and 13-17 are pending and rejected.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel (US 20100214496 A1) in view of Budinger (US 20100201951 A1).
Regarding claim 1, Vogel teaches a lighting arrangement for a passenger cabin of an aircraft (Fig. 6) comprising: a display surface (7) on which image content is able to be depicted, 

Budinger teaches the image content (continuous image) provided by the projectors (101, 102, 123) being independent of the lighting of the luminaires where the image content projected by the projectors being harmonized with lighting of the luminaires (103; [0030], [0047], [0052], [0054], [0063]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Vogel with Budinger; because it improves visual comfort for the viewers.
Regarding claim 2, Vogel further teaches the control unit (10, 20, 30, 40, 62, 64, 70 as a unit) is configured so as to assign at least one of the lighting parameters using the currently depicted image content and to actuate the luminaires (51, 52, 53, and 54) in question with the current lighting parameter ([0047]-[0056]). 
Regarding claim 3, Vogel further teaches at least one of the content portions is generated by a light source during operation, and the control unit (10, 20, 30, 40, 62, 64, 70 as a unit) has an interface (60) to the light source in order to receive the image content from the light source ([0056]). 
Regarding claim 4, Vogel further teaches at least one of the surface portions is a section of the surface of the passenger cabin that is illuminated by a dedicated projector as a light source (Fig. 5 and 6; [0002], [0058]). 
Regarding claim 5, Vogel further teaches at least one of the surface portions is a surface of a screen as light source (Fig. 5 and 6; [0058]). 

Regarding claim 9, Vogel further teaches the value of the lighting parameter brightness (H) is the average of all of the brightnesses (H) in the evaluation region and/or the value of the lighting parameter colour coordinate (F) is the value of the centre point of all of the colour coordinates (F) in the evaluation region (Fig. 4; [0051], [0052]). 
Regarding claim 10, Vogel further teaches the lighting environment is the display surface itself and/or the lighting environment is a region directly adjoining the display surface and/or a distance range of at most two metres from the display surface (Fig. 5 and 6). 
Regarding claim 13, Vogel further teaches having the display surface, wherein the luminaires (51, 52, 53, and 54) are arranged in the lighting environment of the display surface (Fig. 5 and 6). 
Regarding claim 14, Vogel further teaches a method for actuating at least two luminaires (51, 52, 53, and 54) of a passenger cabin of an aircraft (Fig. 5 and 6) having a display surface (7) on which image content is depicted, wherein the display surface has at least two surface portions (corresponding to 110, 120) and a respective content portion (110, 120) of the image content is depicted on each of the surface portions, wherein the luminaires (51, 52, 53, and 54) are arranged in the same lighting environment of the display surface and wherein said content portions of the image are generated by projectors, wherein the luminaires radiate light in accordance with at least one changeable lighting parameters (e.g., intensity, contents, contours and colours; [0052]), in which: each of the luminaires (51, 52, 53, and 54) is assigned at least part of the display surface as an evaluation region (at 110, 120), wherein each of the luminaires (51, 52, 53, and 54) 
Vogel does not explicitly teach the image content provided by the projectors being independent of the lighting of the luminaires.
Budinger teaches the image content (continuous image) provided by the projectors (101, 102, 123) being independent of the lighting of the luminaires where the image content projected by the projectors being harmonized with lighting of the luminaires (103; [0030], [0047], [0063]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Vogel with Budinger; because it improves visual comfort for the viewers.
Regarding claim 15, Vogel further teaches a method for actuating at least two luminaires (51, 52, 53, and 54) of a passenger cabin of an aircraft (Fig. 6) having a display surface (7) on 
Regarding claim 16, Vogel further teaches a method for actuating at least two luminaires (51, 52, 53, and 54) of a passenger cabin of an aircraft (Fig. 6) having a display surface (7) on which image content is depicted, wherein the display surface has at least two surface portions (at 110, 120) and a respective content portion (110, 120) of the image content is depicted on each of the surface portions, wherein the luminaires (51, 52, 53, and 54) are arranged in a lighting environment of the display surface, wherein the method is performed using a passenger cabin according to claim 13 (Fig. 1-6).
Regarding claim 17, Vogel further teaches the control unit (10, 20, 30, 40, 62, 64, 70 as a unit) is configured to assign at least one of the lighting parameters (e.g., intensity, contents, contours and colours; [0052]) using defined image content and to actuate the luminaires in question with the corresponding lighting parameter ([0047]-[0056]).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel.
Regarding claim 7, Vogel does not explicitly teach the evaluation region has a rectangular shape. 
Vogel teaches the evaluation region (at 7) having a polygonal shape (Fig. 6).
Lacking criticality to the functioning of the invention, it would have been obvious that the evaluation region has a rectangular shape.  Furthermore, it has been held that change in shape In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claim 11, Vogel does not explicitly teach the image content is a panoramic image and the respective content portion is a section of the panoramic image. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Vogel such that the image content is a panoramic image; because choosing projection content is a matter of design choice that does not affect the functionality of the system in any way.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body.  Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained. 
Regarding claims 1 and 14, applicant/s argue, 

Vogel only addresses a single projected image, generated by the overlap of partial images. The partial images are created by several projectors. Vogel discloses features relating to a combination of partial images (see ‘110, 120’ in Fig. 5) which are displayed as one single total image on a projection area (see ‘7’ in Fig. 5). The projected image as a whole, disclosed by Vogel, is therefore properly equated solely with the presently claimed ‘image content ... generated by projectors’ that is displayed on a ‘display surface’. Vogel does not in any way discuss any relationship between such projected image and its light, presently claimed as ‘radiating light of the display surface’, or a surrounding illumination in the neighborhood of such projected image, presently claimed as the ‘lighting of the luminaires’.  Vogel does not address any element or any characteristic outside the projected image which is 
Budinger appears to disclose harmonizing light emitted by an image content on a display surface. See [0030] ‘merges seamlessly’ in a ‘continuous image’. According to Budinger, such seamless merging occurs only at the outermost border of the display surface and its direct neighborhood or surrounding of the display surface, (see [0047] ‘merges seamlessly’ ... in a ‘uniform image’. Moreover, according to ¶[0054], Budinger teaches the use of a ‘pixel mapper method’ displayed by DE 10 20076 008 164 Al. This document also discloses explicitly merging such lighting in the transition regions (‘Ubergangsbereich’) between the display surface (‘Bilddarstellung’) and its surrounding lighting (‘Beleuchtung’), see Budinger’s Abstract: ‘Ubergangsbereichen zwischen Bilddarstellung und Beleuchtung keine Trennstellen wahrgenommen werden’ / ‘transition is essentially not perceptible between the image representation range and the lighting range’ (Translation taken from Espacenet / European Patent Office: https:// worldwide. espacenet. Com/ patent/ search/ family/ 039628148/ publication/  
DE102007008164A1?q= de102007008164). This transition is to be made in a way that the border between the display surface and surrounding can no longer be recognized (‘wahrnehmen / wahrgenommen’). i.e., in the same color and brightness ... of light on both sides of the border. 
Budinger uses only the outermost border color information of the display surface to harmonize emitted light of the display surface with the surrounding light in the border region. Accordingly, the appearance of the light (color, brightness, etc.) on 
To the contrary, Budinger clearly teaches away from such features in that Budinger teaches hard restrictions to the light properties, namely rendering the light features identical on both sides of the border to achieve the effect of making the border invisible. The present invention is completely inapposite. 
Accordingly, neither Vogel nor Budinger render the claimed invention obvious, alone, or in any combination. Therefore, the rejections of Claims 1-17 under 35 U.S.C. §103 are obviated and withdrawal thereof is respectfully requested.  (Remarks; p. 6-8).
Examiner respectfully disagrees.  Budinger does not teach away because Budinger does not “criticize, discredit, or otherwise discourage the solution claimed.”  “[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  
Applicant/s’ assertion that “Budinger uses only the outermost border color information of the display surface to harmonize emitted light of the display surface with the surrounding light in display surface.  Claims 1 and 14 recite “at least one of the evaluation regions is able to be placed freely in the display surface.”  The claim language does not limit the evaluation region with respect to the individual images; hence applicant/s’ argument is moot.
On the other hand, Vogel teaches the evaluation region (at 110, 120) can be placed anywhere in the display surface, where regulating device 64 and a position device correct position of the projector/s and pre-distort the images to correct for geometrical distortion due to surface geometry and projection angle ([0056]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882